DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Sept 2022 has been entered.
 




Response to Amendment /Arguments
Regarding the amendments to the independent claims: claims 3 and 5 were canceled and moved into claim 1 (and independent claims 19-20); the subject matter removed from the independent claims is now in new dependent claim 21; and new independent claim 23 correspond to features of the existing independent claims.  The examiner has considered the amendments to the independent and new independent claims, and in response is not persuaded that the reference of Kilcher does not teach these features.  The primary newly added feature to the independent claims is this (previously in now canceled claim 5): 
	control the transmissivity of the transparent screen to be a first level based on the gaze of the user being at a position corresponding to the transparent screen; and
	control the transmissivity of the transparent screen to be a second level based on the gaze of the user being at a position not corresponding to the transparent screen, wherein the first level is lower than the second level.
	Kilcher teaches this. 
	More specifically, the reference of Kilcher teaches that modified transmissivity (i.e. controlling transmissivity of the transparent screen) can be done or triggered based on a gaze of a user (see e.g. paras. 16, 37-39, 49, 68-72, 83-87 and claim 10, which teaches that eye gaze location can be a factor used in modifying transmissivity).  
	Re: a first transmissivity level when a user’s gaze is at the screen, and a second transmissivity level when the gaze is not at the screen, whereby the first level is lower than the second level, Kilcher teaches this in multiple locations.  For example, please see Kilcher, paras. 53-55. This is one example of where a lower or reduced transmissivity level is used when incident on the eye (i.e. it is determined that a user gaze is directed at that screen area).  Other portions of Kilcher that also teach this include the following:
Another example teaching is at paras. 24-25, which teaches/suggested lowering or lessening the transmissivity to protect a user’s eye.  
Another example teaching is at para. 30, which teaches a higher transmissivity (i.e. a second level) in the absence of a stimulus or in an inactive state (i.e. when a user is not looking at the screen), versus in an active state (when a user’s gaze is focused at the screen). 
Another example teaching is at para. 49; and another is at para. 60.  
Another example teaching is paras. 83-87, a user preference can also indicate that a user does not want to be looking at high transmissivity screens. 

	To Applicant’s arguments, these are mere conclusory statements with minimal or no supporting arguments, that the references allegedly do not teach the above features.  Please see above, the examiner has provided several mappings. Kilcher teaches the above-referenced claim features in more than one location, and in more than one alternate teaching. 
	Therefore, the examiner is not persuaded that the amended independent claims are non-obvious over Kilcher.  Please see remainder of this official action for details.   






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-9, 11, 15-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher (U.S. Patent Application Publication No. 2018/0003966 A1). 

	Regarding claim 1: 
	Kilcher teaches: an apparatus (para. 20, device) comprising: circuitry (para. 20) configured to: 
	control a transmissivity of a transparent screen (claim 1 and paras. 14-15, 23-24, a transparent projection surface) and a brightness of an image (e.g. paras. 37, 49, 84-86, changing image brightness level to ensure that a distinct, quality virtual image is visible to the user (i.e. maintain image brightness for the user as ambient light levels fluctuate)) projected on the transparent screen (claim 1 and paras. 84-86), based on a motion of a user (e.g. paras. 37-39, 54-55 can be based on motion of eyes or head), wherein the motion of the user includes a gaze of the user (see e.g. paras. 16, 37, 68). 
	Re: control the transmissivity of the transparent screen to be a first level based on the gaze of the user being at a position corresponding to the transparent screen; and
	control the transmissivity of the transparent screen to be a second level based on the gaze of the user being at a position not corresponding to the transparent screen, wherein the first level is lower than the second level, consider the following. 
	Kilcher teaches that modified transmissivity (i.e. controlling transmissivity of the transparent screen) can be done based on a gaze of a user (see e.g. paras. 16, 37-39, 49, 68-72, 83-87 and claim 10, which teaches that eye gaze location can be a factor used in modifying transmissivity).  
	Re: a first transmissivity level when user gaze is at the screen, and a second transmissivity level when the gaze is not at the screen, whereby the first level is lower than the second level, see Kilcher, paras. 53-55. This is one example of where a lower or reduced transmissivity level is used when incident on the eye (i.e. it is determined that a user gaze is directed at that screen area).  There are other areas of Kilcher that also teach this, such as the following:
See also paras. 24-25, which teaches/suggested lowering or lessening the transmissivity to protect a user’s eye.  
Another example is at para. 30, which teaches a higher transmissivity (i.e. a second level) in the absence of a stimulus or in an inactive state (i.e. when a user is not looking at the screen), versus in an active state (when a user’s gaze is focused at the screen). 
Another example teaching is at para. 49; and another is at para. 60.  
Another example teaching is paras. 83-87, a user preference can also indicate that a user does not want to be looking at high transmissivity screens. 
	Modifying Kilcher, in view of itself, to have included the above, is all of taught, suggested and motivated by Kilcher, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Kilcher teaches: the apparatus of claim 1, wherein the circuitry is further configured to: acquire, from at least one sensor, motion information associated with the motion of the user (para. 37, eye gaze tracker or head position tracker).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kilcher, to have obtained the above. The motivation would be to enhance a user experience with data corresponding to user activities. 


	Regarding claim 6:
	Kilcher teaches: the apparatus of claim 1, wherein the motion of the user includes a head movement of the user (Kilcher, para. 37). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to enhance a user experience with data corresponding to user activities.


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 6, wherein the circuitry is further configured to: determine whether the head movement of the user is moving sideways with respect to the transparent screen or upward/downward with respect to the transparent screen; and 
	control the transmissivity of the transparent screen or the brightness of the projected image based on the determination, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kilcher teaches modifying transmissivity based on user head movement (see above mapping to claims 1-3).  This includes motion up/down or sideways. The motion of the head can be used to determine a modified transmissivity zone, or projection zone, and the brightness and/or transmissivity are controlled based on head motion (see e.g. paras. 27-40).  Differences in ambient light can also be used to modify image transmission features of the zone (transmissivity or brightness), and this can vary based on location of the screen that the user is focused, per head motion (Id and e.g. paras. 15-17 and 35-55). At least one embodiment is a scenario whereby horizontal areas of the screen versus vertical portions will require different processing for image display.  
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 7, wherein the circuitry is further configured to: control the brightness of the projected image to be a first level based on a determination that the head movement of the user is moving upward/downward; and 
	control the brightness of the projected image to be a second level lower than the first level, based on a determination that the head movement of the user is moving sideways, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping to claim 7, which equally applies here. Modifying Kilcher, such to have different brightness based on regions of the screen where the image is to be projected, per user head movement, would have been obvious and predictable to one of ordinary skill in the art (i.e. differences in ambient light, or brightness differential information based on area of screen, which determines the zone or area for which to modify imaging properties.  This includes brightness (see above mapping to claim 1)). 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 7, wherein the circuitry is further configured to: control the transmissivity of the transparent screen to be a first level based on a determination that the head movement of the user is moving upward/downward; and 
control the transmissivity of the transparent screen to be a second level higher than the first level based on a determination that the head movement of the user is moving sideways, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mappings to claims 7-8 which apply here. Modifying Kilcher, such to have different transmissivity based on regions of the screen where the image is to be projected, per user head movement, would have been obvious and predictable to one of ordinary skill in the art (i.e. differences in ambient light, or brightness differential information based on area of screen, which determines the zone or area for which to modify imaging properties.  This includes transmissivity (see mapping to claim 1)). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11:
	Kilcher teaches: the apparatus of claim 1, wherein the circuitry is further configured to: acquire environment information associated, with an environment proximate to the transparent screen (e.g. para. 35-56, 82, acquire information associated with ambient light); and 
	control the transmissivity of the transparent screen and the brightness of the image based on the acquired environment information (paras. 35-49, 55-56, 69, 82-86 and claim 1, using the information re: ambient light to control transmissivity and brightness of the image).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kilcher, to have obtained the above. The motivation would be to enhance a user experience based on data related to a user’s surroundings. 


	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 2, wherein the circuitry is further configured to: determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired motion information; and 
	control the transmissivity of the transparent screen, a transmissivity of a light control mirror, or the brightness of the projected image, based on the determination, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mappings to claims 7-9, which apply  here.  In this claim, it is whether the user is directly or obliquely facing the screen, to control the imaging properties of the screen.  This is taught by Kilcher in monitoring user motion of eyes and head (see claims 1-3 mapping), in addition to environmental factors (mapping to claim 7 above), whereby the imaging properties can be different based on where the user is looking and where the “zone” per Kilcher is determined to be. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 15, wherein the circuitry is further configured to: control the brightness of the projected image to be a first level based on a determination that the user is directly facing the transparent screen; and 
	control the brightness of the projected image to be a second level higher than the first level based on a determination that the user is obliquely facing the transparent screen, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 8 applies here.  In this claim, the user movement at question is direct or obliquely facing the screen. As mapped above in claim 8, modifying Kilcher, such to have different brightness based on regions of the screen where the image is to be projected, per user head movement, would have been obvious and predictable to one of ordinary skill in the art (i.e. differences in ambient light, or brightness differential information based on area of screen, which determines the zone or area for which to modify imaging properties.  This includes brightness (see above mapping to claim 1)). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the apparatus of claim 15, wherein the circuitry is further configured to: control the transmissivity of the transparent screen to be a first level based on a determination that the user is directly facing the transparent screen; and 
	control the transmissivity of the transparent screen to be a second level higher than the first level based on a determination that the user is obliquely facing the transparent screen, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 9 applies here.  In this claim, the user movement at question is direct or obliquely facing the screen. Modifying Kilcher, such to have different transmissivity based on regions of the screen where the image is to be projected, per user head movement, would have been obvious and predictable to one of ordinary skill in the art (i.e. differences in ambient light, or brightness differential information based on area of screen, which determines the zone or area for which to modify imaging properties.  This includes transmissivity (see mapping to claim 1)). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19: please see claim 1. 
	The method of claim 19 corresponds to the functions performed by the apparatus of claim 1.  Thus, the same rationale for rejection applies. 
	

	Regarding claim 20: please see also claim 19.
	Kilcher teaches: a non-transitory computer-readable medium having embodied thereon a program (paras. 88-89), which when executed by a computer causes the computer to execute a method (paras. 88-90). The method of claim 20 corresponds to the method of claim 19.  Thus, the same rationale for rejection applies. 


Regarding claim 22:
Kilcher teaches: the apparatus of claim 1, wherein a color of the transparent screen is a first color when the transmissivity of the transparent screen is the first level and the color of the transparent screen is a second color lighter than the first color when the transmissivity of the transparent screen is the second level (see e.g. para. 46, this is one teaching whereby at the first level, when the user is interacting or looking at the screen, the color is one level (i.e. a first color) to provide virtual images, versus when a user is not looking at a screen (e.g. para. 30, inactive state), to be clear or transparent (second color lighter than the first)).   
Another example is at para. 25, to use a darker color to reduce ability of light to pass through, this is an alternate teaching of a first color (darker color) at the first level, where the second color is lighter than the first. 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference, in view of Kilcher, to have obtained the above. The motivation would be to enhance a user experience based on data related to a user’s surroundings and activity.


	Regarding claim 23: please see also claim 1.
	Kilcher teaches: a display control system (Fig. 1: 100, virtual image projection system) comprising: a transparent screen (e.g. paras. 23-25, transparent projection surface); a projector; and circuitry (para. 20 and Fig. 1: 110) configured to. 
	The functions performed by the system of claim 23 correspond to those performed by the apparatus of claim 1. Thus, the same rationale for rejection applies. 



Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher in view of Thorn (U.S. Patent Application Publication No. 2008/0111833 A1).  

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein the circuitry is further configured to: control the brightness of the projected image to be a first level based on the gaze of the user being at a position corresponding to the transparent screen; and 
	control the brightness of the projected image to be a second level based on the gaze of the user being at a position not corresponding to the transparent screen, wherein the first level is higher than the second level, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kilcher teaches monitoring user gaze to determine the location on a projection surface (transparent screen) that the user is looking at, and creating controlling brightness accordingly (see above mapping to claims 1-3 and e.g. Fig. 7).  Re: a first level and second level based on the gaze, the second level based on gaze being at a position not corresponding to transparent screen, the first level being higher than the second, see Thorn, claim 6, claim 26,  and para. 3 and 26, identifying regions of a screen that a user is not looking at, and then darkening those sections. This includes an embodiment whereby it is the entire screen that the user is not looking at, or the user has no gaze/focus.  
	 The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein the motion of the user includes a relative position relationship between the user and the transparent screen, and 
	wherein the circuitry is further configured to: 
	determine whether the relative position relationship between the user and the transparent screen is within a predetermined angle; and 
	control the transmissivity of the transparent screen or the brightness of the projected image based on the determination, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kilcher teaches monitoring user gaze to determine the location on a projection surface (transparent screen) that the user is looking at, and creating controlling transmissivity accordingly (see above mapping to claims 1-3).   Thorn teaches changing the display or screen areas based on where the user is looking, and including if the user is looking away from the screen, see mapping to claim 4. Here, the predetermined angle can be related to the relationship between user and the screen, and if the user is looking at the screen.  In response to this, transmissivity and brightness can be controlled (see mapping to claim 1). 
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher in view of Chen (CN 109236132A; all citations to the English language machine translation already submitted on the record by the Examiner). 

	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 2, wherein the circuitry is further configured to: control a transmissivity of a light control mirror based on the motion of the user, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See Chen, pages 1-4, which teaches a smart window that can have a transmissive state, and mirror (reflective) state, corresponding to a light control mirror (among other states).  Kilcher also teaches modifying display properties based on motion of a user.  Modifying the applied references, such to include this smart window as a display, would have been obvious and predictable to one of ordinary skill in the art.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	Regarding claim 13:
	Chen teaches the apparatus of claim 12, wherein the light control mirror is configured to switch between a mirror state and a transparent state (pages 1-3, transmissive state, reflective/mirror state). 
	 It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied refs in view of Chen to have obtained the above. The motivation would be to take advantage of this smart device of Chen to perform different display functions/uses/configurations. 


	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	the apparatus of claim 13, wherein the circuitry is further configured to: determine whether the user is directly facing the transparent screen or obliquely facing the transparent screen based on the acquired motion information; 
	control the light control mirror to be in the mirror state based on a determination that the user is directly facing the transparent screen; and 
	control the light control mirror to be in a transparent state based on a determination that the user is obliquely facing the transparent screen, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Per Chen, the instant reference envisions that its technology can replace vanity mirrors, among other items (see page 1, Background technique).  Kilcher teaches monitoring user head motion and eyes to see where the user is facing/looking at (see mapping to claims 1-3).  Modifying the applied references, such to be in a mirror state (i.e. a vanity mirror) when facing the screen, per Chen, and transparent otherwise, per the states of Chen and mapping user movement per Kilcher, would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	See above mapping to claim 9 and claim 14, which applies here. 
	Modifying the applied references, such that the transmissivity of a light control mirror, per Chen, is controlled by where the user is facing, per mapping to claim 14 and claims 1-3 above (i.e. applying the concept of claim 9 to a display with a smart window, per Chen), would have been obvious and predictable to one of ordinary skill in the art, and corresponds to: the apparatus of claim 15, wherein the circuitry is further configured to: control the transmissivity of the light control mirror to be a first level based on a determination that the user is directly facing the transparent screen; and 
	control the transmissivity of the light control mirror to be a second level higher than the first level based on a determination that the user is obliquely facing the transparent screen. See MPEP §2143(A).  
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kilcher in view of Javornik, A., Rogers, Y., Gander, D., & Moutinho, A. (2017, May). MagicFace: Stepping into character through an augmented reality mirror. In Proceedings of the 2017 CHI Conference on Human Factors in Computing Systems (pp. 4838-4849) (“Javornik”). 

Regarding claim 21: 	
It would have been obvious for one of ordinary skill in the art to have further modified the applied reference(-s), in view of same, to have obtained: the apparatus of claim 1, wherein the circuitry is further configured to: suspend projection of the projected image based on a determination that the user is directly facing the transparent screen; and initiate, after the suspension of the projection of the projected image, projection of the projected image based on a determination that the user is obliquely facing the transparent screen, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Javornik teaches the above feature with respect to its “MagicFace” mirror.  See, for example, Figure 1 of Javornik, which illustrates a screen saver (i.e. a projected image) is automatically replaced (i.e. suspended) when a user is facing the screen.  Also, per Javornik, “The rationale for including an automatically changing interface was to create a realistic impression of a mirror that the user does not interact with in any other way, besides looking into it – in the way mirrors normally work” (see p. 4841, second column).  This teaches, suggests and motivated the above claim feature, to suspend projection of an image when a user is directly facing a screen, and initiate when it is determined a user is obliquely facing the screen (i.e. not directly facing), in order to mimic and give a realistic impression of a mirror, per the motivation of Javornik.   
	Combining and modifying Kilcher, in view of Javornik, to have included the above, is all of taught, suggested and motivated by Javornik, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613